Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN 201710134787.4 on 03/08/2017. It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55. Applicant may either file the foreign priority documents directly or submit PTO/SB/38.
The non-final rejection mailed 4/2/2021 incorrectly stated that all certified foreign priority documents were received by the Office. However, a review of the file wrapper indicates no foreign priority documents have been filed by applicant to receive benefit of the priority date.

Response to Arguments
Applicant’s argues that, the Office Action used totally different structures totally to map to the same claimed.
The Examiner has considered the Applicant’s argument, but respectfully disagrees for the following reason;
The Examiner takes the position the rejection of claim 21 depends on figure #22 as supplied by Park. The Examiner further takes the position that this figure, as explained by Park, is the final figure of the process, 
 With respect to claim #22, the Examiner takes the position that neither the claims nor the specifications have shown any specifics of the description of the structure of the photoresist that would be critical to the Method of manufacturing sort by the present claim language. If there is a critical location or desired shape that is critical to the operation then the Examiner request it to be shown. 
With respect to claim #23, the Examiner takes the position that the Examiner marked up figure (along with the sited areas within the rejection), provided in the previous rejection and repeated in this rejection show clearly the 
Again, for these reasons the Examiner takes the position that the rejection is proper.

Applicant has argued that “the Office Action failed to map the disclosure of Lian to every features of claim 26, and failed to address any features of claims 27 and 28”.
The Examiner has considered the Applicant’s arguments but respectfully disagrees.
First, the Examiner notes that the wording of Lain may not be the exact wording of the present claims; however, the method of Lian shows the method claimed by the present claim language as will be shown. 
Claim #26 states am etching process/method for etching a dielectric stack using a first trimming mark as an etch mask based on the location measurement of the second trimming mark. 
Claim #27 states measuring a first distance measuring a first distance between the first trimming mark and the PR layer; measuring a second distance between the second trimming mark and the trimmed PR layer; comparing the first distance with the second distance to determine a PR trimming rate adjustment; and modifying one or more PR trimming parameters of the PR trimming process to change the first PR trimming rate to the second PR trimming rate based on the PR trimming rate adjustment. 


First the Examiner directs the Applicant to paragraph 0055 where it is shown that in an embodiment, the film stack 402 disposed on the substrate 400 may have a multi-material layer 404 that has a number of vertically stacked layers; i.e alternating dielectric layers. The Examiner further directs the Applicant to the previously sited areas of Lian (paragraph 0067) where it is shown that a photoresist trimming process is used. Park states,” photoresist trimming process is performed to reduce the first width 408 of the photoresist layer 406 to a second width 440, as indicated by an arrow 430 depicted in FIG. 4D” to produce multiple widths. The Examiner further directs the Applicant to the sited areas of the previous rejection, which are repeated in this rejection (paragraph 0032), where it is shown that computer system calculates information relating to the etch process such as target depth of an etched. To further support the Examiner’s position, the Applicant is direct to paragraph 0032 where it is shown that a optical monitoring system (as seen in figure #2, item 240) is used to perform the adjustment process.


Applicant argues that, with respect to claim #31, 34, 36, 37, 40, nowhere does Lian suggest that an estimated PR trimming rate can be provided by a calculation based on interferometric signals as the depth of a trench or the thickness of a film changes during etching, nor a difference between the estimated PR trimming rate and an actual PR trimming rate is greater than a threshold, as alleged by the Office Action
The Examiner has considered the Applicants arguments, but respectfully disagrees. The Examiner directs the Applicant to purpose of Park invention; “3D NAND STAIRCASE CD CONTROL BY USING INTEROMETRIC ENDPOINT DETECTION”. For further support the Examiner directs the Applicant to paragraphs 0031, 0032 where Park describes the use of the interferometer device to continuously monitor and provide feed back for change/adjusting parameters. Furthermore, the Examiner directs the Applicant to paragraph 0032 and 0039 where Park states, “calculations may be performed based on interferometric signals obtained over a wide spectrum in order to determine the depth, width or thickness at any point in the etch or trimming process to determine etch rate or trimming of the object being etched or trimmed”. For further support of the Examiner’s position, the Applicant is directed to paragraph 0063 where Park states, “ time-varying intensity of the reflected optical signal 462 at a particular wavelength is then analyzed to determine at least one of the depth or width trimmed and/or etched and the etch rate, trimming rate and the end point of the trimming process 

For these reasons, the Examiner takes the position that the rejection is proper and this action is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by PARK et al.,  (U.S. Pub. No, 2016/0170304 A1), hereinafter referred to as "Park".

Park shows, with respect to claim #21, a method for forming a three-dimensional (3D) memory structure (paragraph 0175), comprising: forming a dielectric stack (paragraph 0180, fig. #22, item 302) over a substrate (fig. #22, item 300), the dielectric stack comprising a plurality of sacrificial material layers (paragraph 0180, fig. #22,  item 304) and a plurality of insulating material layers (fig. #22, item 302) arranged alternatingly (paragraph 0039-0040, 0178); etching the dielectric stack to form a first trimming mark (paragraph 0193, annotated fig.18 below, item TM1); forming a photoresist (PR) layer  covering the dielectric stack but exposing the first trimming mark (paragraph 0178, fig. #18, item 310); trimming the PR layer using a first PR trimming rate based on a location measurement of the first trimming mark (fig. #19 shows PR 310 being trimmed, paragraph 0247 discusses the etching rate of the photoresist based on its exposure); and etching the dielectric stack, using the trimmed PR layer as an etch mask, to form a first staircase (fig. #20, paragraph 0195-0197).
[AltContent: arrow][AltContent: textbox (First Trimming mark; TM1)]
    PNG
    media_image1.png
    404
    451
    media_image1.png
    Greyscale



	Park shows, with respect to claim #22, 23, a method wherein the protruding structure includes a height of a thickness (fig. below, item T1 and T2) and width (fig. below, item W1 and W2) of a staircase and the recessed structure includes a depth of the thickness of the staircase (paragraph 0039- 0040) wherein lateral portions or end portions of the 
(fig. #20, item 302c to 302g), and the sacrificial layers (fig. #20, item 304b to 304f ) may be etched using the photoresist layer (fig. #20, item 310) having the reduced width as an etching mask (fig. #19-21; paragraph 0195-0196).

[AltContent: arrow][AltContent: textbox (Individual width; W1)]

[AltContent: arrow][AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: arrow][AltContent: connector]
[AltContent: arrow][AltContent: textbox (Recess)][AltContent: arrow][AltContent: textbox (Protrusion )][AltContent: textbox (Thickness: T3)][AltContent: arrow][AltContent: textbox (Thickness;T2
t)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Individual width; W2)]
    PNG
    media_image2.png
    362
    442
    media_image2.png
    Greyscale


Park shows, with respect to claim #24, a method wherein the recessed structure comprises a sacrificial material layer (fig. #21, item 304) and an insulating material layer (fig. #21, item 302) (paragraph 0181- 0182).

claim #25, a method wherein the recessed structure comprises a trench/channel (fig. #23, item 320) embedded in a sacrificial material layer (fig. #23, item 304) and an insulating material (fig. #23, item 302) layer (fig. #23, item 302) (paragraph 0204). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim #28, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.,  (U.S. Pub. No, 2016/0170304 A1), hereinafter referred to as "Park" and in view of LAIN et al., (U.S. Pub. No. 2015/0011027), hereinafter referred to as "Lain".

Park substantially shows the claimed invention as shown in the rejection above, including wherein an etching rate and a polarity of the photoresist layer may be differentiated at an exposed portion and a non-exposed portion thereof, and a photoresist pattern. 

Park fails to show, with respect to claim #28, a method comprising: etching the dielectric stack to form a second trimming mark, using the first trimming mark as an etch mask; trimming the PR layer using a second PR trimming rate based on a location measurement of the second trimming mark; and etching the dielectric stack, using the trimmed PR layer as an etch mask, to form a second staircase.

Lian teaches, with respect to claim #28, a method wherein based on the measured signal of the reflected optical beam (fig. #2, item 178), a computer system (fig. #2, item 172) calculates information relating to the etch process such as target depth of an etched (paragraph 0032) wherein the photoresist trimming process is performed to adjust the width of the photoresist, to produce multiple widths (fig. #4c, item 408) (fig. #4d, item 406) (paragraph 0067) to produce multiple staircase layers (fig. #4f, item 404) (paragraph 0055).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #28, a method comprising: etching the dielectric stack to form a second trimming mark, using the first trimming mark as an etch 

Park fails to show, with respect to claim #29, 30, a method further: determining a first distance in a first direction between the first trimming mark and a first side of the PR layer along a second direction; determining a third distance in the second direction between the first trimming mark and a second side of the PR layer along the first direction; and trimming the PR layer along the first direction and the second direction simultaneously, wherein the first PR trimming rate applied along the first direction is determined based on the first  Application No. 16/731,475distance, and a third PR trimming rate applied along the second direction is determined based on the third distance.

Lian teaches, with respect to claim #29, 30, a method wherein based on the measured signal of the reflected optical beam (fig. #2, item 178), a computer system (fig. #2, item 172) calculates information relating to the etch process such as target depth of an etched (paragraph 0032) wherein the photoresist trimming process is performed to adjust the width of the photoresist, to produce multiple widths (fig. #4c, item 408) (fig. #4d, item 406) (paragraph 0067) to produce multiple staircase layers (fig. #4f, item 404) (paragraph 0055). The Examiner notes that Lian does not state (fig. #2, item 178, paragraph 0033) provides complete measurable intensity by analyzing the physical surface of the trimmed patterned photoresist layer continuously during the trimming and the etching process, collecting a return reflected optical signal reflected from the trimmed patterned photoresist layer, determining any change of reflected intensify of the return reflected optical signal as collected, and calculating a photoresist thickness loss based on the change of the reflected intensity (paragraph 0013). For this reason, the Examiner takes the position that the rejection is proper.

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #29, 30, a method further: determining a first distance in a first direction between the first trimming mark and a first side of the PR layer along a second direction; determining a third distance in the second direction between the first trimming mark and a second side of the PR layer along the first direction; and trimming the PR layer along the first direction and the second direction simultaneously, wherein the first PR trimming rate applied along the first direction is determined based on the first Atty. Dkt. No. 4123.0060003-4-LU et al. Application No. 16/731,475 distance, and a third PR trimming rate applied along the second direction is determined based on the third distance, into the method of Park, with the motivation that in order to provided structures utilized to allow multiple interconnection structures a method of determining a photoresist trimming process endpoint is needed, as taught by Lain.

Claim(s) #31-40 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LAIN et al., (U.S. Pub. No. 2015/0011027), hereinafter referred to as "Lain".

Lian teaches, with respect to claim #31, 34, 36, 37, 39, 40, a method for controlling a photoresist (PR) trimming rate in a PR trimming process, comprising: (i) providing an estimated PR trimming rate (by way of calculation may be based on interferometric signals as the depth of a trench or the thickness of a film changes during etching) (paragraph 0032); (ii) determining an actual PR trimming rate during the PR trimming process applied on a PR layer (paragraph 0032); comparing the actual PR trimming rate and the estimated PR trimming rate to determine a difference between the actual PR trimming rate and the estimated PR trimming rate (determined by calculating the etch rate or trimming rate using the measured waveform, phase information of the measured waveform and/or comparison of the measured waveform to a reference waveform as shown in paragraph 0039) in response to the difference being greater than a threshold (time-varying intensity of the reflected optical signal 462 at a particular wavelength is then analyzed to determine at least one of the depth or width trimmed and/or etched and the etch rate, paragraph 0063), adjusting one or more PR trimming parameters for the PR trimming process so that an adjusted actual PR trimming rate is nominally the same as the estimated PR trimming rate and repeating the operation (the etch process parameters may be real-time adjusted using in-line statistical process control [in-line SPC] for optimization of the process; paragraph 0081).


The Examiner notes that the language used by Lain is not explicitly the same as the present claim language. However, the Examiner notes that Lian teaches as shown in the rejection above, determining by calculating the etch rate or trimming rate using the measured waveform, phase information of the measured waveform and/or comparison of the measured waveform to a reference waveform. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #31, 34, 36, 37, 39, 40, a method for controlling a photoresist (PR) trimming rate in a PR trimming process, comprising: (i) providing an estimated PR trimming rate (ii) determining an actual PR trimming rate during the PR trimming process applied on a PR layer; comparing the actual PR trimming rate and the estimated PR trimming rate to determine a difference between the actual PR trimming rate and the estimated PR trimming and adjusting one or more PR trimming parameters for the PR trimming process so that an adjusted actual PR trimming rate is nominally the same as the estimated PR trimming rate and repeating the operation, accurately manufacture stair state structures, as taught by Lain.

Lian teaches, with respect to claim #32, a method wherein an adjustment of the PR trimming parameters is proportional to a value of the difference (time-varying intensity of the reflected optical signal 462 at a particular wavelength is then analyzed to determine at least one of the depth or width trimmed and/or etched and the etch rate, paragraph 0063).

The Examiner notes that the language used by Lain is not explicitly the same as the present claim language. However, the Examiner notes that Lian teaches as shown in the rejection above, a time-varying intensity at a particular wavelength that analyzes and determines at least one of the depth or width trimmed and/or etched and the etch rate. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #32, a method wherein an adjustment of the PR trimming parameters is proportional to a value of the difference, accurately deplore stair state structures, to employ the method of Lian to provide accurately deplore stair state structures, as taught by Lain.


Lian teaches, with respect to claim #33, a method wherein operation (ii) comprises: measuring a first distance in a first direction between a first trimming mark and a first side of the PR layer along a second direction to determine the actual PR trimming rate of the PR trimming process along the first direction (time-varying intensity of the reflected optical signal 462 at a particular wavelength is then analyzed to determine at least one of the depth or width trimmed and/or etched and the etch rate, paragraph 0063).

The Examiner notes that the language used by Lain is not explicitly the same as the present claim language. However, the Examiner takes the position that Lian teaches as shown in the rejection above, a time-varying intensity at a particular wavelength that analyzes and determines at least one of the depth or width trimmed and/or etched and the etch rate. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #33, a method wherein operation (ii) comprises: measuring a first distance in a first direction between a first trimming mark and a first side of the PR layer along a second direction to determine the actual PR trimming rate of the PR trimming process along the first direction, to employ the method of Lian to provide accurately manufacture a stair state structures, as taught by Lain.


Lian teaches, with respect to claim #35, a method wherein repeating operation (ii) comprises: measuring a second distance in the first direction between a second trimming mark and a first side of the trimmed PR layer along the second direction to determine the actual PR trimming rate of the PR trimming process along the first direction (the etch process parameters may be real-time adjusted using in-line statistical process control [in-line SPC] for optimization of the process; paragraph 0081, using a measurable intensity; paragraph 0033).

The Examiner notes that the language used by Lain is not explicitly the same as the present claim language. However, the Examiner takes the position that Lian teaches as shown in the rejection above, wherein the etch process parameters may be real-time adjusted using in-line statistical process control [in-line SPC] for optimization of the process using a measurable intensity, as shown in paragraph 0081. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #35, a method wherein repeating operation (ii) comprises: measuring a second distance in the first direction between a second trimming mark and a first side of the trimmed PR layer along the second direction to determine the actual PR trimming rate of the PR trimming process along the first direction, to employ the method of Lian to provide accurately manufacture a stair state structures, as taught by Lain.

Lian teaches, with respect to claim #38, a method further comprises: trimming the PR layer along the first direction using the adjusted actual PR trimming rate (by way of calculation may be based on interferometric signals as the depth of a trench or the thickness of a film changes during etching) (paragraph 0032); and simultaneously trimming the PR layer along the second direction using the second adjusted actual PR trimming rate (etch process parameters may be real-time adjusted using in-line statistical process control [in-line SPC] for optimization of the process; paragraph 0081, using a measurable intensity; paragraph 0033).
The Examiner notes that the language used by Lain is not explicitly the same as the present claim language. However, the Examiner notes that Lian teaches as shown in the rejection above, a method by way of calculation that may be based on interferometric signals as the depth of a trench or the thickness of a film changes during etching. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #38, a method wherein trimming the PR layer along the first direction using the adjusted actual PR trimming rate and .


Allowable Subject Matter
Claims #26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #26
Etching the dielectric stack to form a second trimming mark using the first trimming mark as an etch mask.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
03/12/2022


/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812